PER CURIAM.
Appellant seeks review of an order that denied his motion to allow jail time credit. In the motion, appellant alleged that he was incarcerated in the Hillsborough County jail from November 21,1989, to March 1, 1990, and was entitled to 101 days credit for this jail time against his sentences in three separate cases. The trial court denied the motion and attached to its order the judgments and sentences in each case. These attachments do not conclusively refute appellant’s allegation that he was incarcerated in the county jail on November 21, 1989, for the charges and remained there prior to sentencing.
Accordingly, we reverse the order denying appellant’s motion and remand the case to the trial court. On remand, unless the case files and records conclusively show that appellant is not entitled to relief, the trial court shall order the state to file an answer. After receipt of the answer, the trial court shall determine whether an evi-dentiary hearing is required. If the trial court should summarily deny the motion again, it shall attach such portions of the record which conclusively refute appellant’s allegations. Any party aggrieved by the subsequent action of the trial court must file a notice of appeal within thirty days to obtain appellate review.
SCHEB, A.C.J., and CAMPBELL and LEHAN, JJ., concur.